--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Greektown Superholdings, Inc. 10-Q [grktp-10q_093013.htm]
Exhibit 10.1


SIXTH AMENDMENT TO CREDIT AGREEMENT


THE SIXTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is made as of November 6,
2013, by and between Greektown Superholdings, Inc., a Delaware corporation
(“Borrower”), and Comerica Bank (“Bank”).
 
RECITALS:


A.           Greektown Superholdings, Inc. (“GSI”) and Bank entered into a
Credit Agreement dated as of June 30, 2010, as amended by five prior agreements
(“Agreement”).


B.           Borrower and Bank desire to further amend the Agreement as
hereinafter set forth.


NOW, THEREFORE, the parties agree as follows:
 
 
1.
The following definitions in Section 1 of the Agreement are amended to read as
follows:



“‘EBITDA’ shall mean Net Income for the applicable period plus, without
duplication and only to the extent deducted in determining Net Income, (i)
depreciation and amortization expense for such period, (ii) Interest Expense,
whether paid or accrued, for such period, (iii) all Income Taxes for such
period, (iv) reasonable legal, accounting, consulting, advisory and other
out-of-pocket expenses incurred in connection with ongoing bankruptcy court
proceedings related to the bankruptcy of Greektown Holdings, L.L.C., (v) for any
fiscal quarter ending on or before June 30, 2012, the non-recurring expenses
listed on Schedule 3, (vi) goodwill impairment charges, (vii) refinancing costs
related to Borrower’s financing arrangements which were scheduled to close in
late 2012 or early 2013 in an aggregate amount not to exceed $2,500,000, (viii)
professional fees incurred in connection with the Athens Acquisition in an
aggregate amount not to exceed $5,500,000, (ix) non-cash compensation expenses
arising from the issuance of Borrower’s stock, options to purchase stock and
stock appreciation rights to the officers, directors, employees or consultants
of Borrower and Borrower’s restricted subsidiaries, (x) non-cash purchase
accounting adjustments at any time, and (xi) all other non-cash charges
(excluding any non-cash items to extent that such items represent an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period).


‘Revolving Credit Maturity Date’ shall mean January 1, 2015.”


 
2.
The following definitions are added to Section 1:



“Parking Sale” shall mean the sale by the Loan Parties on or before January 1,
2015 of the real property described in Exhibit A attached to this Amendment and
the improvements located thereon.”


 
3.
Section 7.14 of the Agreement is amended to read as follows:

 
“7.14           Maintain a Fixed Charge Coverage Ratio as of the end of each
year (commencing December 31, 2014), for the Measuring Period then ending of not
less than 1.05 to 1.0.”


 
4.
Section 7.17 of the Agreement is amended to read as follows:

 
“7.17           EBITDA. Maintain as of the end of each Test Date, EBITDA for the
Measuring Period then ending, of not less than the following amounts as of Test
Dates specified below:
 
Test Date
 
Amount
 
December 31, 2013 through March 31, 2014
  $ 47,500,000  
June 30, 2014
  $ 51,000,000  
September 30, 2014
  $ 53,500,000  
December 31, 2014 and thereafter
  $ 55,000,000 ”

 
 
 

--------------------------------------------------------------------------------

 


5.              Section 8.2(f) of the Agreement is amended to read as follows:


“(f)           (i) Asset Sales (exclusive of asset sales permitted by other
subsections of this Section 8.2) in which the sales price is at least equal to
the fair market value of the assets sold and the consideration received is cash
or cash equivalents or Debt of any Loan Party being assumed by the purchaser,
provided that the aggregate amount of such Asset Sales does not exceed
$2,000,000 in any fiscal year and no Default or Event of Default has occurred
and is continuing at the time of each such sale (both before and after giving
effect to such Asset Sale) and (ii) the Parking Sale so long as (x) the sales
price is at least equal to the fair market value of the assets sold and the
consideration received is cash or cash equivalents and (y) no Default or Event
of Default has occurred and is continuing at the time of each such sale (both
before and after giving effect to such Parking Sale);”


6.              Section 8.7 of the Agreement is amended to add the following
subsection (k) and to change the period at the end of subsection (j) to read
“;and”:


“(k)          the Parking Sale to an Affiliate of the Borrower so long as the
Borrower delivers to Bank the opinion of fairness required under the provisions
of Section 4.12(a)(2)(B) of the Indenture.”


7.              Schedule 1 to the Agreement is deleted and attached Schedule 1
is substituted in its place.


8.              The Borrower has advised the Bank that it intends to merger with
and into Greektown Holdings, L.L.C. (“GH”), with GH being the surviving entity
(the “Merger”). As a result of the Merger, GH will assume all of Borrower’s
obligations and liabilities under the Agreement and the other Loan Documents.
The Merger is prohibited by the provisions of the Agreement. The Loan Parties
have requested that the Bank consent to the Merger. The Bank consents to the
Merger (“Consent”); provided that the Consent is conditioned upon (a) the Merger
occurring on or before March 31, 2014 (or such later date as agreed to by Bank
in writing), (b) the execution and delivery to Bank of the documents listed on
the attached Schedule of Merger Related Documents (all of which shall be in form
and substance acceptable to Bank), and (c) at the time of the Merger and after
giving effect thereto, no Default or Event of Default (as defined in the
Agreement) shall have occurred and be continuing.


9.              Bank acknowledges that Bank will release its liens on the assets
subject to the Parking Sale upon any sale of such assets which complies with the
provisions of Section 8.2(f) of the Agreement.


10.            Borrower hereby represents and warrants that, after giving effect
to the amendments and consent contained herein, (a) execution, delivery and
performance of this Amendment and any other documents and instruments required
under this Amendment or the Agreement are within Borrower’s corporate powers,
have been duly authorized, are not in contravention of law or the terms of
Borrower’s Article of Incorporation or Bylaws, and do not require the consent or
approval of any governmental body, agency, or authority; and this Amendment and
any other documents and instruments required under this Amendment or the
Agreement, will be valid and binding in accordance with their terms; (b) the
continuing representations and warranties of Borrower set forth in Sections 6.1
through 6.6 and 6.8 through 6.18 of the Agreement are true and correct in all
material respects on and as of the date hereof with the same force and effect as
made on and as of the date hereof, except where such representations and
warranties shall refer to a specific date, in which case such representations
and warranties shall be true and correct in all material respects as of such
date; (c) the continuing representations and warranties of Borrower set forth in
Section 6.7 of the Agreement are true and correct as of the date hereof with
respect to the most recent financial statements furnished to the Bank by
Borrower in accordance with Section 7.1 of the Agreement; and (d) after giving
effect to this Amendment, no Event of Default (as defined in the Agreement) or
condition or event which, with the giving of notice or the running of time, or
both, would constitute an Event of Default under the Agreement, as hereby
amended, has occurred and is continuing as of the date hereof.


11.           Except as expressly provided herein, all of the terms and
conditions of the Agreement remain unchanged and in full force and effect.


12.           This Amendment shall be effective upon (i) execution of this
Agreement by Borrower and the Bank, (ii) execution and delivery by Borrower and
the Guarantors of the documents listed on the Closing Agenda dated as of the
date of this Amendment, (iii) payment by Borrower of all reasonable legal fees
and expenses incurred by Bank in connection with its credit arrangements with
Borrower, (iv) payment by Borrower to Bank of a non-refundable amendment fee of
$90,000 and (v) receipt by Bank of evidence satisfactory to Bank that this
Amendment has been approved by the Michigan Gaming Control Board. If the
conditions to effectiveness of this Agreement have not been satisfied on or
before December 10, 2013 (or such later date as is agreed to by Bank in
writing), then this Amendment shall be null and void and of no effect
whatsoever.


[remainder of page left blank intentionally]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS the due execution hereof as of the day and year first above written.
 

COMERICA BANK GREEKTOWN SUPERHOLDINGS,INC.           By:
/s/ Robert Tull
  By:
/s/ Glen Tomaszewski
          Its:
Vice President
  Its:
Senior Vice President, Chief Financial Officer and Treasurer

 
 

--------------------------------------------------------------------------------